DETAILED ACTION
This action is in response to the 3/5/2021.
Claims 1-29 and 31-49 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 15-20 of amendment, filed 3/5/22021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 as being unpatentable over McNeill in view of Ritt have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chessell.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 17, 21-24, 26-29, 31, 37, 41- 44, and 46-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNeil et al. (US 2006/0181391), hereinafter McNeill, in view of Ritt et al. (US 2005/0262549), hereinafter Ritt, in view of Chessell et al. (US 2009/0024979), hereinafter Chessell.

At per claim 1, McNeill teaches the following:
a method for operating a loading dock control panel, (see abstract), the method comprising: 
	receiving an authorization code.  As McNeill teaches in paragraph [0048], and corresponding Fig. 5, a login section 102 may receive user identifying information; 
determining an authorization level corresponding to the authorization code.  As McNeill teaches in paragraph [0049], once an operator is logged in, the component monitoring system can track that operator and configure the mobile remote control to operate only one particular dock door designated to that operator (i.e. operator is “authorized” to operate a specific door); 
operating the loading dock control panel according to the enabled or disabled functionality.  As McNeill shows in Figs. 5 and 6, a control interface is presented to operate a dock door.
However, while McNeill suggests the use of “authorization levels” with regards to operator interfaces controlling specific doors, (see paragraph [0039]), McNeill does not explicitly teach of enabling or disabling functionality of the interface.  Ritt teaches the following:
wherein the loading dock control panel is configured to operate according to at least a first authorization level and a second authorization level, and wherein the authorization code corresponds to one of the first authorization level or the second authorization level.  As Ritt shows in Fig. 10, JSP is executed to determine whether an authenticated user is authorized to view “security relevant elements” in step 158.  This is interpreted as encompassing applicant’s authorization levels, 
enabling or disabling functionality of the loading dock control panel corresponding to the authorization level.  As Ritt teaches in the abstract, a user interface element may be selectively included in an interface based upon the permissions of a user’s role.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the user interface of McNeill with the role specific interface of Ritt.  One of ordinary skill would have been motivated to have made such modification because as Ritt teaches in paragraph [0002], such role based interfaces benefit a user of the system by preventing access to certain features from unauthorized users.

wherein: 
the first authorization level corresponds to providing a sequence of control elements on a screen of the loading dock control panel, the sequence of control elements including a first control element and a second control element, wherein the screen is configured to display the first control element and then, after user interaction with the first control element, display a second control element.  As Chessell teaches in the abstract, a user model defines one or more user roles and one or more tasks, each role being linked to one or more tasks or goals.  As Chessell teaches in paragraph [0044], a task command map 305 supports the orchestration of sub-tasks and commands to build up a sequence of interactions required to task the user through a complex task which has a number of steps in it; and 
the second authorization level corresponds to overriding at least part of the sequence of control elements with an alternate sequence of control elements.  Given the teachings of Chessell, separate user roles may correspond to separate sequences of interactions, where a second role may include a similar sequence to a first, but exclude certain tasks, thus arriving at applicant’s limitation.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the authorized user interface of McNeill in view of Ritt with the role based task command map of Chessell.  One of ordinary skill would have been motivated to have made such modification because as Chessell teaches in 

Regarding claim 2, modified McNeill teaches the method of claim 1 as described above.  While McNeill suggests “the loading dock control panel has a network connection to a computing system external to the loading dock control panel”, (See Fig. 1 where command signals are passed to central processing center 41), McNeill does not explicitly teach of the authorization code being received via said network connection.  Ritt teaches the following:
the authorization code is received via the network connection from the computing system external to the loading dock control panel.  As Ritt shows in Fig. 10, user ID and password is entered at client system 12 at step 142, whereupon said ID and password is passed to server system 16 for authentication.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the user authentication of McNeill with the server side authentication of Ritt.  One of ordinary skill would have been motivated to have made such modification because such server based authentication provided the well known benefit of additional security in allowing only authentic users access to a server’s functionality.

Regarding claim 3, modified McNeill teaches the method of claim 1 as described above.  McNeill further teaches the following:
the authorization code is entered via a touch screen on the loading dock control panel.  As McNeill teaches in paragraph [0046], a mobile remote control 84, through which a user logs in, includes a touch screen configured to receive feedback from an operator.

	Regarding claim 4, modified McNeill teaches the method of claim 1 as described above.  McNeill in view of Ritt further teaches the following:
determining the authorization level includes applying a mapping of multiple authorization codes to corresponding authorization levels.  As Ritt shows in Fig. 10, JSP is is executed to determine whether an authenticated user is authorized to vied “security relevant elements” in step 158.  This is interpreted as encompassing applicant’s authorization levels; and
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the user interface of McNeill with the role specific interface of Ritt.  One of ordinary skill would have been motivated to have made such modification because as Ritt teaches in paragraph [0002], such role based interfaces benefit a user of the system by preventing access to certain features from unauthorized users.

Regarding claim 5, modified McNeill teaches the method of claim 1 as described above.  However, McNeill does not explicitly teach of enabling or disabling control elements.  Ritt further teaches the following:
the enabling or disabling functionality includes enabling sequences or sub-sequences of control elements.  As Ritt shows in Figs. 2 (non-secure user) and 4 (secure user), control elements 74 are blocked or unblocked (disabled/enabled) based upon a user’s security clearance.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the user interface of McNeill with the role specific interface of Ritt.  One of ordinary skill would have been motivated to have made such modification because as Ritt teaches in paragraph [0002], such role based interfaces benefit a user of the system by preventing access to certain features from unauthorized users.

Regarding claim 6, modified McNeill teaches the method of claim 1 as described above.  However, McNeill does not explicitly teach of enabling or disabling control elements.  Ritt further teaches the following:
the enabling or disabling functionality includes one or more of: enabling operations to skip control elements in a given sequence; and/or enabling operations to select alternate control elements from the given sequence.  As Ritt shows in Figs. 2 (non-secure user) and 4 (secure user), control elements 74 are blocked or unblocked (disabled/enabled) based upon a user’s security clearance.  This is interpreted as encompassing applicant’s claim in that non-secure elements 54 may be ignored, or “skipped”, by a secure user utilizing the interface of Fig. 4
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the user interface of McNeill with the role specific 

Regarding claim 7, modified McNeill teaches the method of claim 1 as described above.  McNeill in view of Ritt further teaches the following:
the enabling or disabling functionality includes one or more of: enabling access to settings of the loading dock control panel; enabling access to indications of one or more internal states of the loading dock control panel; enabling access to indications of one or more usage statistics of the loading dock control panel; enabling access to indications of one or more maintenance reports of the loading dock control panel; and/or enabling operations to control automated maintenance scheduling for equipment connected to the loading dock control panel.  As McNeill shows in Fig. 12, different reporting mechanisms and administration interfaces may be presented via a display.  However, McNeill does not explicitly teach of these administration interfaces being enabled/disabled corresponding to authorization codes.  As Ritt shows in Figs. 2 (non-secure user) and 4 (secure user), control elements 74 are blocked or unblocked (disabled/enabled) based upon a user’s security clearance.  Therefore, upon the modification of McNeill in view of Ritt, an administrator of McNeill may be granted secure access to such interfaces as in Ritt.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the user interface of McNeill with the role specific 

Regarding claim 9, modified McNeill teaches the method of claim 1 as described above.  However, McNeill does not explicitly teach of requiring higher authorization levels.  Ritt further teaches the following:
the authorization code is a first authorization code, and wherein the method further includes: identifying a condition requiring a higher authorization level than the first authorization level; receiving a second authorization code;   determining whether the second authorization level corresponds to the second authorization code; and enabling additional functionality of the loading dock control panel corresponding to the second authorization level.  As Ritt shows in Figs. 2 (non-secure user) and 4 (secure user), control elements 74 are blocked or unblocked (disabled/enabled) based upon a user’s security clearance.  Therefore, applicant’s “condition” would be that of access to the secure controls 74 of Ritt, which requires a higher level user role.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the user interface of McNeill with the role specific interface of Ritt.  One of ordinary skill would have been motivated to have made such modification because as Ritt teaches in paragraph [0002], such role based interfaces benefit a user of the system by preventing access to certain features from unauthorized users.

Regarding claim 10, modified McNeill teaches the method of claim 1 as described above.  McNeill teaches the following:
wherein each control element corresponds to an event, action, or state of the loading dock.  As McNeill shows in Figs. 5 and 6, a sequence of controls are presented for operating different aspects of a loading dock.
However, McNeill does not explicitly teach of two different sequences based on authorization levels.  Chessell teaches the following:
wherein the first authorize level corresponds to a first sub-sequence of control elements and the second authorization level corresponds to a second sub-sequence of control elements different from the first sub-sequence.  As Chessell teaches in paragraph [0044], a task command map 305 supports the orchestration of sub-tasks and commands to build up a sequence of interactions required to task the user through a complex task which has a number of steps in it.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the authorized user interface of McNeill in view of Ritt with the role based task command map of Chessell.  One of ordinary skill would have been motivated to have made such modification because as Chessell teaches in paragraph [0004], it was well known at the time to provide a user model which defines user roles with tasks linked to a role.

As per claim 11, McNeill teaches the following:
a loading dock control panel for controlling operation of loading dock equipment at a loading dock, (see abstract), the loading dock control panel comprising: 
one or more interfaces configured to provide control signals for multiple components of the loading dock equipment.  As McNeill shows in Figs. 4 and 5, different interfaces are presented for interacting with different pieces of loading dock equipment; and 
a display screen and one or more processors configured to provide a sequence of control elements for display on the display screen.  As McNeill shows in Figs. 4 and 5, different interfaces are presented for interacting with different pieces of loading dock equipment and are presented in a given sequence.  McNeill further teaches in paragraph [0046], a remote control 84 may be similar to a PDA, PWD, or laptop computer system, 
wherein user interactions with one or more of the control elements cause corresponding ones of the one or more interfaces to provide one or more of the control signals.  As McNeill shows in Fig. 6, control elements may be shown to generate control signals such as “Press here to actuate automatic doors” 131.
However, McNeill does not explicitly teach of two separate sub-sequences of controls based on first and second conditions.  Ritt teaches the following:
wherein at least part of the sequence of control elements includes - a first sub-sequence when there is a first condition, and a second sub-sequence different from and overriding at least part of the first sub-sequence when there is a second condition.  As Ritt shows in Figs. 2 (non-secure user) and 4 (secure user), control elements 74 are blocked or unblocked (disabled/enabled) based upon a user’s security clearance.  As 
the second sub-sequence including a control element for receiving an authorization code, wherein the loading dock control panel, in response to receiving the authorization code: determines an authorization level corresponding to the authorization code; and enables functionality of the loading dock control panel corresponding to the authorization level.  As Ritt teaches in the abstract, a user interface element may be selectively included in an interface based upon the permissions of a user’s role, -5- 151060737.1Application No.: 16/245,172Docket No.: 063320-8032.US01 Response to Office Action dated November 5, 2020 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the user interface of McNeill with the role specific interface of Ritt.  One of ordinary skill would have been motivated to have made such modification because as Ritt teaches in paragraph [0002], such role based interfaces benefit a user of the system by preventing access to certain features from unauthorized users.
Furthermore, McNeill in view of Ritt does not explicitly teach of different sequences of control elements.  Chessell teaches the following:
wherein the second sub-sequence further includes control elements corresponding to the enabled functionality of the loading dock control panel.  As Chessell teaches in the abstract, a user model defines one or more user roles and one or more tasks, each role being linked to one or more tasks or goals.  As Chessell teaches in paragraph [0044], a task command map 305 supports the orchestration of sub-tasks and commands to build up a sequence of interactions required to task the user through a complex task which has a number of steps in it.


Regarding claim 17, modified McNeill teaches the panel of claim 11 as described above.  McNeill further teaches the following:
at least one of the control elements in the sequence is a loading dock door control element; wherein the one or more interfaces are configured to provide one or more of the control signals for controlling a loading dock door; and wherein a user interaction with the loading dock door control element causes the loading dock door to open and provide access to the vehicle from the loading dock.  See Fig. 6, 131.

Regarding claim 21, modified McNeill teaches the panel of claim 11 as described above.  McNeill further teaches the following:
at least the first sub-sequence is a customizable sequence.  As McNeill teaches in paragraph [0043], an approved workflow may be transmitted by a supervisor or manager, and is thus customizable by said supervisor or manager.

Regarding claim 22, modified McNeill teaches the panel of claim 21 as described above.  McNeill further teaches the following:
the loading dock control panel automatically establishes or modifies the customizable sequence based on an equipment configuration at the loading dock. As McNeill teaches in paragraph [0043], once a user is identified as present in a particular area, feedback is automatically transmitted to a supervisor or manager.  The supervisor or manager may then transmit instructions to the user as per approved protocol to use equipment at the particular area.  As the feedback is transmitted automatically, this is interpreted as encompassing applicant’s automatically establishing the customizable sequence based on an equipment configuration”. 

Regarding claim 23, modified McNeill teaches the panel of claim 11 as described above.  McNeill further teaches the following:
input at the loading dock control panel causes the customizable sequence to be established or modified.  As McNeill further teaches in paragraph [0043], once presence of a particular user in identified (input at control panel), the supervisor or manager is notified to transmit instructions.

Regarding claim 24, modified McNeill teaches the panel of claim 11 as described above.  McNeill further teaches the following:
the input is entered by a user via interaction with the display screen.  As McNeill teaches in paragraph [0043], a presence of a particular user is identified.  As McNeill teaches in paragraph [0048], particular users may be identified via a login section (input with display screen).

Regarding claim 26, modified McNeill teaches the panel of claim 21 as described above.  McNeill further teaches the following:
instructions, received by the loading dock control panel via a network connection, cause the customizable sequence to be established or modified.  As McNeill teaches in paragraph [0043], an approved workflow may be transmitted by a supervisor or manager, and is thus establish the sequence.  

Regarding claim 27, modified McNeill teaches the panel of claim 11 as described above.  McNeill further teaches the following:
the display screen is a touch screen.  See paragraph [0046], “a touch screen”.

Regarding claim 28, modified McNeill teaches the panel of claim 11 as described above.  McNeill further teaches the following:
the sequence of control elements displays a first control element, in the sequence, exclusive of a second control element and, in response to a user interaction, displays the second control element, in the sequence, exclusive of the first control element.  As McNeill shows in the transition from Figs. 5 to 6, control elements are presented in sequence, and a first control (Fig. 5) is not presented with a second subsequent control (Fig. 6).

Regarding claim 29, modified McNeill teaches the panel of claim 11 as described above.  McNeill further teaches the following:
the loading dock control panel is operated through interactions with a hand-held device.  See paragraph [0046], “PDA”.

Regarding claim 30, modified McNeill teaches the panel of claim 11 as described above.  McNeill further teaches the following:
the second sub-sequence includes a control element for receiving an authorization code.  As McNeill teaches in paragraph [0048], and corresponding Fig. 5, a login section 102 may receive user identifying information.
wherein the loading dock control panel, in response to receiving the authorization code: determines an authorization level corresponding to the authorization code.  As McNeill teaches in paragraph [0049], once an operator is logged in, the component monitoring system can track that operator and configure the mobile remote control to operate only one particular dock door designated to that operator (i.e. operator is “authorized” to operate a specific door). 
However, while McNeill suggests the use of “authorization levels” with regards to operator interfaces controlling specific doors, (see paragraph [0039]), McNeill does not explicitly teach of enabling or disabling functionality of the interface.  Ritt teaches the following:
and enables functionality of the loading dock control panel corresponding to the authorization level; and   wherein the second sub-sequence further includes control elements corresponding to the enabled functionality of the loading dock control panel.  As Ritt teaches in the abstract, a user interface element may be selectively included in an interface based upon the permissions of a user’s role.


	As per claim 31, McNeill teaches the following:
a computer-readable storage medium storing instructions that, when executed by a computing system, cause the computing system to perform operations for controlling operation of loading dock equipment at a loading dock.  As McNeill teaches in paragraph [0046], the disclosed software may be executed on a “PDA, PW, or laptop computer system”, all of which were well known to utilize some form of computer-readable storage medium.
The remaining limitations of claim 31 are substantially similar to those of claim 11 and are rejected using identical reasoning.

Regarding claim 37, modified McNeill teaches the medium of claim 31 as described above.  The remaining limitations of claim 37 are substantially similar to those of claim 17 and are rejected using identical reasoning.

Regarding claim 41, modified McNeill teaches the medium of claim 31 as described above.  The remaining limitations of claim 41 are substantially similar to those of claim 21 and are rejected using identical reasoning.

Regarding claim 42, modified McNeill teaches the medium of claim 41 as described above.  The remaining limitations of claim 42 are substantially similar to those of claim 22 and are rejected using identical reasoning.

Regarding claim 43, modified McNeill teaches the medium of claim 41 as described above.  The remaining limitations of claim 43 are substantially similar to those of claim 23 and are rejected using identical reasoning.

Regarding claim 44, modified McNeill teaches the medium of claim 43 as described above.  The remaining limitations of claim 44 are substantially similar to those of claim 24 and are rejected using identical reasoning.

Regarding claim 46, modified McNeill teaches the medium of claim 41 as described above.  The remaining limitations of claim 46 are substantially similar to those of claim 26 and are rejected using identical reasoning.

Regarding claim 47, modified McNeill teaches the medium of claim 31 as described above.  The remaining limitations of claim 47 are substantially similar to those of claim 28 and are rejected using identical reasoning.

Regarding claim 48, modified McNeill teaches the medium of claim 31 as described above.  The remaining limitations of claim 48 are substantially similar to those of claim 29 and are rejected using identical reasoning.

Regarding claim 49, modified McNeill teaches the medium of claim 31 as described above.  McNeill further teaches the following:
interactions with control elements in the sequence are received from a central dock management system located remotely from the loading dock.  As McNeill shows in Fig. 1, controls may be operated at central processing center 41, i.e. “located remotely”.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNeill in view of Ritt as applied to claim 1 above, and further in view of Fleurant et al. (US 2006/0235737), hereinafter Fleurant.

Regarding claim 8, modified McNeill teaches the method of claim 1 as described above.  While Ritt teaches of enabling/disabling functionality of interface elements, (see abstract), Ritt does not explicitly teach that these elements may be for software upgrades or debugging.  Fleurant teaches of different user interfaces depending on user role in paragraph [0090].  Fleurant further teaches the following:
the enabling or disabling functionality includes one or more of: enabling operations to control software upgrades; and/or enabling operations to control debugging for the loading dock control panel.  As Fleurant teaches in paragraph [0039], 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the enabled/disabled user interface elements of McNeill in view of Ritt, with systems support and development elements of Fleurant.  One of ordinary skill would have been motivated to have made such modification because it would benefit users of McNeill in view of Ritt to allow SSD users to configure the system without allowing unauthorized users to do so. 

Claims 12-14 and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNeill in view of Ritt as applied to claims 11 and 31 above, and further in view of Weik, III, (US 2011/0313893), hereinafter Weik.

Regarding claim 12, modified McNeill teaches the panel of claim 11 as described above.  While McNeill teaches of controls for a restraint system 48 in paragraph [0031], and McNeill in view of Ritt teaches of a loading dock panel which enables/disables display elements, they do not explicitly teach of enabling/disabling elements based on success of a vehicle restraint.  
Weik teaches of a loading dock system (see abstract) with a truck restraint (see paragraph [0166]) similar to that of McNeill.   Weik further teaches in paragraphs [0170] and [0170], that an “event” such as a failure, may be generated by any component, including restraint 226.  
the first condition is a determination, based on input to the loading dock control panel, that a vehicle restraint has successfully engaged a vehicle at the loading dock; and wherein the second condition is a determination, based on the input to the loading dock control panel, that the vehicle restraint has failed to successfully engage the vehicle at the loading dock.” 

Regarding claim 13, modified McNeill teaches the panel of claim 12 as described above.  McNeill suggests the following:
the sequence of control elements with the first sub-sequence includes: one or more control elements corresponding to engaging a vehicle restraint, followed by one or more control elements corresponding to opening a loading dock door, followed by one or more control elements corresponding to deploying a dock leveler, followed by one or more control elements corresponding to storing a dock leveler, followed by one or more control elements corresponding to closing a loading dock door, followed by one or more control elements corresponding to releasing a vehicle restraint.  As McNeill shows in Fig. 6, a proper sequence of elements are displayed for docking/undocking a trailer in a specific order which follows protocol.

Regarding claim 14, modified McNeill teaches the panel of claim 12 as described above.  McNeill suggests the following:
the sequence of control elements with the second sub-sequence includes: one or more control elements corresponding to a user manually chocking a vehicle and confirming engagement of the manual vehicle chock, followed by one or more control elements corresponding to opening a loading dock door, followed by one or more control elements corresponding to deploying a dock leveler, followed by one or more control elements corresponding to storing a dock leveler, followed by one or more control elements corresponding to closing a loading dock door, followed by one or more control elements corresponding to a user removing the manual vehicle chock and confirming removal of the manual vehicle chock.  As McNeill teaches in paragraph [0092], an operator may suspend or bypass portions of the workflow process under appropriate conditions due to equipment failure (such as restraint failure).

Regarding claims 32-34, modified McNeill teaches the medium of claim 31 as described above.  The remaining limitations of claims 32-34 are substantially similar to those of claims 12-14 respectively and are rejected using identical reasoning.

Claims 15, 18-20, 35, and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNeill in view of Ritt in view of Chessell as applied to claims 11 and 31 above, and further in view of Reynard et al. (US 6,975,226), hereinafter Reynard.

Regarding claim 15, modified McNeill teaches the panel of claim 11 as described above.  McNeill further suggests the use of vehicle restraint controls in Fig. 5, 114.  However, McNeill does not explicitly teach of controls for engaging said restraint.  Reynard teaches the following:
at least one of the control elements in the sequence is a vehicle restraint control element; wherein the one or more interfaces are configured to provide one or more of the control signals for controlling a vehicle restraint; and wherein a user interaction with the vehicle restraint control element causes the vehicle restraint to engage a vehicle at the loading dock. See Fig. 4, 75.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the interface of McNeill with the vehicle restraint controls of Reynard.  One of ordinary skill would have been motivated to have made such modification because both McNeill and Reynard are related in the field of user interfaces for loading dock controls and as Reynard teaches in column 1, lines 40-55, vehicle restraints, and controls thereof, were a well known device in the field of loading docks.

Regarding claim 18, modified McNeill teaches the panel of claim 11 as described above.  McNeill further suggests the use of a dock doors in paragraph [0001].  However, McNeill does not explicitly teach of controls for engaging said door manually.  Reynard teaches the following:
at least one of the control elements in the sequence is a loading dock door control element; and wherein a user interaction with the loading dock door control element confirms that a loading dock door has been manually opened to provide access to the vehicle from the loading dock.  As Reynard teaches in column 9, lines 46-67, a door 18 may be manually operated with a sensor to indicate whether the door is fully opened, or raised high enough to clear the operating range of the dock leveler 10.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the interface of McNeill with the manual door of Reynard.  One of ordinary skill would have been motivated to have made such modification because both McNeill and Reynard are related in the field of user interfaces for loading dock controls and as Reynard teaches in column 9, lines 46-67, a situation may arise where a dock door may only be operated manually, such as, for example, not automatic function exists or an automatic function is not operable.

Regarding claim 19, modified McNeill teaches the panel of claim 11 as described above.  McNeill further suggests the use of a dock leveler 42 in paragraph [0031].  However, McNeill does not explicitly teach of controls for engaging said dock leveler.  Reynard teaches the following:
at least one of the control elements in the sequence is a dock leveler control element; wherein the one or more interfaces are configured to provide one or more of the control signals for controlling a dock leveler; and wherein a user interaction with the dock leveler control element causes the dock leveler to move into position to provide access to the vehicle from the loading dock.  See Fig. 4, 77.


Regarding claim 20, modified McNeill teaches the panel of claim 11 as described above.  McNeill further suggests the use of different docking equipment in paragraph [0031].  However, McNeill does not explicitly teach of controls for said equipment.  Reynard teaches the following:
the multiple components of the loading dock equipment include at least a vehicle restraint, (Fig. 4, 75), a loading dock door, (Fig. 4, 76), and a dock leveler, (Fig. 4, 77).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the interface of McNeill with the dock equipment controls of Reynard.  One of ordinary skill would have been motivated to have made such modification because both McNeill and Reynard are related in the field of user interfaces for loading dock controls and as Reynard teaches in column 1, lines 13-29, different dock equipment, and controls thereof, were well known devices in the field of loading docks.

Regarding claim 35, modified McNeill teaches the medium of claim 31 as described above.  The remaining limitations of claim 35 are substantially similar to those of claim 15 and are rejected using identical reasoning.

Regarding claim 38, modified McNeill teaches the medium of claim 31 as described above.  The remaining limitations of claim 38 are substantially similar to those of claim 18 and are rejected using identical reasoning.

Regarding claim 39, modified McNeill teaches the medium of claim 31 as described above.  The remaining limitations of claim 39 are substantially similar to those of claim 19 and are rejected using identical reasoning.

Regarding claim 40, modified McNeill teaches the medium of claim 31 as described above.  The remaining limitations of claim 40 are substantially similar to those of claim 20 and are rejected using identical reasoning.


Claims 16 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNeill in view of Ritt in view of Chessell as applied to claims 11 and 31 above, and further in view of Fine (US 5,495,102).
 
Regarding claim 16, modified McNeill teaches the panel of claim 11 as described above.  While McNeill teaches in paragraph [0092], an operator may suspend at least one of the control elements in the sequence is a vehicle restraint control element that includes an interface to enter a code to override use of the vehicle restraint and confirm engagement of a manual wheel chock; and wherein the display screen and one or more processors are further configured to not progress in the sequence of control elements beyond the vehicle restraint control element until the code is entered that matches a preestablished code.”  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the interface of McNeill with the override code of Fine.  One of ordinary skill would have been motivated to have made such modification because as Fine suggests in column 3, lines 15-20, events may arise in an automated sequence which are non-detrimental and it would benefit a user in providing the capability of clearing said events so that operations may continue normally.

Regarding claim 36, modified McNeill teaches the medium of claim 31 as described above.  The remaining limitations of claim 36 are substantially similar to those of claim 16 and are rejected using identical reasoning.

Claims 25 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNeill in view of Ritt in view of Chessell as applied to claims 11, 21, 23, 31, 41, and 43 above, and further in view of Kozlay (US 2013/0024334).

Regarding claim 25, modified McNeill teaches the panel of claim 23 as described above.  McNeill further teaches in paragraph [0048] that a user may utilize a pass-card 110 for user identification and log-in.  However, McNeill does not explicitly teach of this input being a USB connection.  Kozlay teaches the following:
the input is instructions uploaded to the loading dock control panel via a USB connection.  As Kozlay teaches in paragraph [0020], an employee may log in for identification utilizing a USB thumb-drive.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the log in of McNeill with the USB drive of Kozlay.  One of ordinary skill would have been motivated to have made such modification because as Kozlay teaches in paragraphs [0002] – [0008], such USB devices benefit companies in accounting for employee activities.

 Regarding claim 45, modified McNeill teaches the medium of claim 43 as described above.  The remaining limitations of claim 45 are substantially similar to those of claim 25 and are rejected using identical reasoning.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644.  The examiner can normally be reached on Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




				/WILLIAM L BASHORE/                                                      Supervisory Patent Examiner, Art Unit 2175